Citation Nr: 0609087	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  96-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for Crohn's disease, status-post terminal ileum 
resection, with duodenitis and gastritis, for the period 
prior to February 2, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had honorable active service from July 1975 to 
May 1985.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision, which 
denied a December 1993 claim for a disability evaluation in 
excess of 30 percent for Crohn's disease.  The veteran 
submitted his notice of disagreement (NOD) to the above 
rating decision.  The RO issued a statement of the case (SOC) 
in February 1996, and the veteran perfected his appeal by 
means of a VA Form 9 (Appeal to the Board) in March 1996.

This case was previously before the Board in October 1997, 
September 2002, and January 2005.  In October 1997, the Board 
remanded the case to the RO for additional development, 
including obtaining information regarding the veteran's 
medical providers and another VA examination. In an August 
2000 rating decision, the RO increased the veteran's 
disability evaluation for his service-connected Crohn's 
disease to 50 percent disabling, effective February 2, 1999.  
The veteran submitted an NOD in September 2000.  He 
specifically stated that although he did not disagree with 
the current percentage assigned, he disagreed with the 
effective date, and, in essence, thought that an increased 
rating prior to February 2, 1999 was warranted.  The RO 
issued an SOC in July 2001 on the effective date issue, but 
the veteran failed to perfect his appeal by filing a 
substantive appeal.  However, the Board, in its September 
2002 action, noted that the issue of an original increased 
rating (higher than 30 percent prior to February 2, 1999) 
remained in appellate status, and remanded that issue for 
further development.  That is, while the veteran specifically 
accepted the 50 percent current rating in the September 2000 
NOD, the issue of whether an initial staged rating, for the 
period prior to February 2, 1999, was warranted (at any 
percentage higher than 30), remained before the Board.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The issue 
of a rating higher than 30 percent for the service-connected 
Crohn's disease, status post terminal ileum resection, prior 
to February 2, 1999, was remanded for additional development, 
and has been returned for the Board's review.  In January 
2005, the Board again remanded the case for further 
development.

Also in the January 2005 action, the Board granted service 
connection for hiatal hernia, secondary to service-connected 
Crohn's disease.  According, in an August 2005 rating 
decision, the RO granted service connection for hiatal 
hernia, effective January 14, 1999.  The RO combined the 
evaluation of this disability with the evaluation of Crohn's 
disease, status-post terminal ileum resection.  Further, the 
RO evaluated the disability by analogy to gastroesophageal 
reflux disease and added duodenitis and gastritis to the 
veteran's overall disability.  Thus, the Board has 
characterized the issue as listed on the title page.

The September 2002 and January 2005 Board remands also 
pointed out that the veteran's representative raised the 
issue of a total disability compensation rating based on 
individual unemployability (a TDIU rating), in August 2002.  
This issue was referred to the RO.  Although review of the 
claims file shows that it appears the veteran was, or is, 
employed, this claim or informal claim is again referred to 
the RO for the appropriate action.


FINDINGS OF FACT

Prior to February 2, 1999, the veteran's Crohn's disease, 
status-post terminal ileum resection, with duodenitis and 
gastritis, was manifested by adhesions of the peritoneum with 
definite partial obstruction shown by X-ray but with only 
mild to moderate symptomology.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for Crohn's disease, status-post terminal ileum resection, 
for the period prior to February 2, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Codes 7301,7323, 7346 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decisions.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of a March 2005 notice letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The letter 
informed the veteran of the information and evidence 
necessary to substantiate a claim for a higher initial rating 
prior to February 2, 1999.  The letter also informed him of 
his and VA's duties in obtaining evidence, and asked him to 
send any evidence in his possession that pertains to his 
claim.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical and personnel records, post-service VA and private 
medical records, VA examination reports, and statements made 
by and on behalf of the veteran in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Service connection for Crohn's disease, status-post terminal 
ileum resection, has been in effect since May 29, 1985.  For 
the period prior to February 2, 1999, the veteran's 
disability has been evaluated as 30 percent disabling under 
Diagnostic Code 7299-7301 for adhesions of the peritoneum.  
The Board notes that the veteran's disability has been 
evaluated by analogy.  38 C.F.R. § 4.20 (2005).  The Board 
also notes that initially his disability was evaluated under 
Diagnostic Code 7399-7323 for ulcerative colitis.  

As noted in the introduction, service connection for hiatal 
hernia has been granted, effective January 14, 1999, and the 
evaluation of this disability has been combined with that of 
the disability on appeal, which is now characterized as 
Crohn's disease, status-post terminal ileum resection, with 
duodenitis and gastritis.  Further, the disability has been 
evaluated by analogy to gastroesophageal reflux disease.  Id.

Under Diagnostic Code 7301, the following evaluations are 
available for adhesions of the peritoneum:

Severe; definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage - 50 percent;
Moderately severe; partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain - 30 percent;
Moderate; pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension - 10 percent; and 
Mild - 0 percent.

38 C.F.R. § 4.114 (2005).  

A note following the rating criteria provides that ratings 
for adhesions will be considered when there is a history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
and presence of pain.  Id.

Under Diagnostic Code 7323, the following evaluations are 
available for ulcerative colitis:

Pronounced; resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess - 100 percent;
Severe; with numerous attacks a year and malnutrition, the 
health only fair during remissions - 60 percent;
Moderately severe; with frequent exacerbations - 30 
percent; and
Moderate; with infrequent exacerbations - 10 percent.

Id.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.

After review, the Board finds that the veteran's disability 
was not reflective of definite partial obstruction shown by 
X-ray, with frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting.  

With respect to any partial obstruction, a January 1993 VA 
radiology report reflects that the possibility of an early or 
intermittent small bowel obstruction was to be entertained.  
Subsequent VA radiology reports of the small bowel through 
January 1999 reflect areas of strictures probably due to 
inflammatory reaction.  Thus, since January 1993, the record 
appears to contain X-ray evidence of definite partial 
obstruction, as required for a 50 percent rating under 
Diagnostic Code 7301.

However, the record fails to show that the veteran's 
disability manifested in frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, which are also 
required for a 50 percent rating under Diagnostic Code 7301.  
In this regard, the Board notes the following evidence of 
record.  

A June 1994 VA examination report reflects mild to moderate 
symptoms for several days every few weeks with abdominal 
discomfort, occasional cramps, and diarrhea.  An October 1997 
VA examination report reflects complaints of acute abdominal 
pain and occasional diarrhea.  

VA treatment notes through December 1998 reflect complaints 
of recurrent low abdominal pain, abdominal cramps, diarrhea, 
and nausea, as well as occasional reports of vomiting.  In 
particular, a January 1993 note reflects complaints of 
abdominal cramps on and off with occasional associated nausea 
but no vomiting.  October 1994 notes reflect complaints of 
sporadic episodes of nausea and diarrhea and occasional 
crampy abdominal pain but no vomiting.  An April 1995 note 
reflects that the veteran has mild symptoms.  April 1997 
notes reflect that the veteran's disability is stable with 
mild to moderate symptoms.  A February 1998 note reflects 
complaints of minor low abdominal discomfort.  Lastly, a 
December 1998 VA treatment note reflects complaints of 
abdominal pain after eating.  

Thus, the record does not show that the veteran's disability 
is reflective of frequent and prolonged episodes of severe 
colic distension, nausea, or vomiting.  Given the above, the 
Board finds that the preponderance of the evidence is against 
a finding for an initial disability evaluation in excess of 
30 percent for Crohn's disease, status-post terminal ileum 
resection, with duodenitis and gastritis, for the period 
prior to February 2, 1999.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's Crohn's disease, status-post 
terminal ileum resection, with duodenitis and gastritis.  
After review, however, the Board observes that no other 
diagnostic code provides for a higher evaluation.  In this 
regard, the Board observes that the veteran's disability is 
not reflective of severe ulcerative colitis with numerous 
attacks a year and malnutrition, with the health only fair 
during remissions (criteria for a 60 percent rating under 
Diagnostic Code 7323).  The Board points out that the record 
does not contain any evidence of malnutrition.  Indeed, an 
October 1997 VA examination report found no evidence of 
malnutrition.  Similarly, the Board observes that the 
veteran's disability is not reflective of symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health (criteria for a 60 percent rating 
under Diagnostic Code 7346).  In this regard, the Board notes 
that the VA examination reports reflect that the veteran's 
weight has remained relatively stable.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's disability.

      On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Since 
an earlier effective date will not be assigned, there is no 
possibility of any prejudice to the veteran in this case.



ORDER

A disability evaluation in excess of 30 percent for Crohn's 
disease, status-post terminal ileum resection, for the period 
prior to February 2, 1999, is denied.




____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


